Citation Nr: 1645063	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-31 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the file has been transferred to the VA RO in Cleveland, Ohio.

In his July 2010 VA Form 9 Appeal, the Veteran requested a videoconference hearing with the Board.  In a letter dated in April 2016, the Veteran withdrew his request for a videoconference hearing.

In August 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.





CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in August 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in August 2008, February 2013, and June 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his PTSD has worsened since his last examination nor does the evidence show that his PTSD underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an October 2008 rating decision, the Veteran was granted an increased evaluation of 30 percent for PTSD under Diagnostic Code 9411, effective July 9, 2008, the date of his increased rating claim.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

The next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In August 2008, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The Veteran was unemployed.  He worked at an automobile plant for 38 years and was let go after he had a physical altercation with a coworker.  He was given retirement.  The Veteran had a good relationship with his wife and five children, but did not really socialize with anyone outside of his family.  He had been sober for 15 years.  The Veteran had not been in a physical altercation since 2005 and denied a history of suicide attempts.  During the interview, the Veteran was oriented, polite, and forthcoming.  There were no delusions or hallucinations.  He maintained good eye contact and had no suicidal or homicidal ideations.  His memory was intact.  He had panic attacks 4 to 5 times per week.  He endorsed frequent depression and irritability.  The Veteran slept between 5 and 6 hours per night and had nightmares 2 to 3 times a week.  The VA examiner assigned a GAF score of 60.

In February 2013, the Veteran was afforded another VA examination to determine the severity of his PTSD.  The VA examiner diagnosed PTSD and alcohol dependence in sustained full remission.  She indicated that it was possible to differentiate the symptoms attributable to each diagnosis.  The Veteran's PTSD was characterized by anxiety, panic attacks more than once a week, chronic sleep impairment, depressed mood, and suicidal ideation.  He did not have any symptoms attributable to his alcohol dependence.  The Veteran had occupational and social impairment due to mild or transient symptoms that decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  She elaborated that the Veteran's PTSD had a mild impact on social and occupational functioning as reflected by the Veteran's GAF score of 75.  The Veteran was unemployed at the time of his VA examination.  He described his relationship with his wife as great.  The Veteran had good relationships with his children, grandchildren, and great-grandchild.  He also talked with or got together with friends 1 to 2 times per month.  He felt depressed every day and reported that since his mother-in-law passed away in November 2012, he felt more depressed.  The Veteran slept 8 to 9 hours per night and had nightmares.  He endorsed mild problems with memory and concentration.  The Veteran experienced suicidal ideation, but denied any plan or intent to follow through.  He had panic attacks every other day.

In June 2015, the Veteran was afforded his most recent VA examination to assess the severity of his PTSD.  The VA examiner confirmed the diagnoses of PTSD and alcohol use disorder in sustained full remission.  The Veteran had occupational and social impairment due to mild or transient symptoms that decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiner indicated that all of the Veteran's symptoms and occupational and social impairment were due to PTSD.  The Veteran's PTSD symptoms were depressed mood, anxiety, and chronic sleep impairment.  The Veteran denied having panic attacks.  He slept between 4 and 6 hours per night and had mild problems with memory and concentration.  He denied recent suicidal or homicidal ideations.  The Veteran had a relationship with his wife, children, grandchildren, and great-grandchildren.  He did not have close friends outside of his family as all of his friends had passed away.  He enjoyed fishing and hunting on his property. 

The Veteran's VA treatment records reflect GAF scores between 50 and 60 for the appeal period.  However, in May 2008, the Veteran was seen for increased depression, guilty, insomnia, fatigue, difficulty concentrating, and passive suicidal ideation.  The Veteran referenced being forced to retire and the death of his brother as stressful events that exacerbated his PTSD symptoms.  The Veteran was assigned a GAF score of 45.  The remainder of the Veteran's treatment records are silent regarding suicidal ideation.

The Board finds that the weight of the evidence shows the Veteran is entitled to a 50 percent evaluation for his PTSD.  His PTSD is productive of occupational and social impairment with reduced reliability and productivity.  The overwhelming majority of the GAF scores assigned to the Veteran have been between 50 and 60, which indicate moderate symptoms.  He has demonstrated panic attacks more than once a week, impairment of memory and concentration, and difficulty in establishing and maintaining effective work and social relationships - all symptoms associated with the 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the course of the appeal period, the Veteran's logic and speech were appropriate, and his personal appearance and hygiene were good.  Additionally, the Veteran has been able to maintain a daily routine.  Although there was documentation of a GAF score of 45 and two instances of passive suicidal ideation, the Veteran has been able to maintain relationships with his family and his thinking and judgment have been unimpaired.  Additionally, the Veteran's reports of suicidal ideation were reporting in connection with the deaths of family members.  Despite the Veteran's reported suicidal ideation, the VA examiners concluded that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms that decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The evidence is against a disability rating in excess of 50 percent for his PTSD.  Id.

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the PTSD.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Additionally, the Veteran's PTSD has not been shown to render him unemployable.  The Veteran has been unemployed for the appeal period.  However, he has not asserted and the VA examiners have not found that he is unable to secure substantially gainful employment solely due to his service-connected PTSD.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.


ORDER

An evaluation of 50 percent, but no higher, for PTSD is granted, subject to the regulations governing the award of monetary benefits. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


